 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
            MICHAEL DENTON,                                     CASE NO. 3:16-cv-05314-RJB
 7
                                    Plaintiff,                  ORDER REVOKING IN FORMA
 8                                                              PAUPERIS STATUS
                    v.
 9
            SHERIFF PASTOR, individually and in
10          his official capacity, et. al.,

11                                  Defendants.

12
            THIS MATTER comes before the Court on the Ninth Circuit Court of Appeal’s Referral
13
     Notice. Dkt. 256. The Court has reviewed the relevant pleadings, the record, and is fully advised.
14
            On October 19, 2018, this case was dismissed pursuant to Fed. R. Civ. P. 41 (b) and
15
     Local Rule of the Western District of Washington 11(c) as a sanction for Plaintiff’s failure to
16
     comply with the rules and orders of the Court, failure to cooperate with the Court and defense
17
     counsel to prepare for trial, and failure to attend the Pretrial Conference without good cause.
18
     On November 19, 2018, the Plaintiff filed a Notice of Appeal. Dkt. 254.
19
            The Ninth Circuit referred this case for the “limited purpose of determining whether in
20
     forma pauperis status should continue for this appeal or whether the appeal is frivolous or taken
21
     in bad faith.” Dkt. 256 (citing 28 U.S.C. § 1915(a)(3); and Hooker v. American Airlines, 302
22
     F.3d 1091, 1092 (9th Cir. 2002)).
23
            Plaintiff’s appeal is frivolous, so his in forma pauperis status should be revoked without
24
     prejudice. Plaintiff has not shown that he is likely to succeed on the merits.
     ORDER REVOKING IN FORMA PAUPERIS
     STATUS- 1
 1                                                     ORDER

 2          It is ORDERED that, in accord with the Ninth Circuit Court of Appeal’s Referral Notice

 3 (Dkt. 256) Plaintiff’s in forma pauperis status IS REVOKED without prejudice for purposes of

 4 Plaintiff’s appeal, which is frivolous.

 5          Other than pleadings directed to the Court by the Ninth Circuit Court of Appeal, all future

 6 filings in this case in the future will be docketed by the Clerk but will not be acted upon by the

 7 Court.

 8          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 9 to any party appearing pro se at said party’s last known address.

10          Dated this 7th day of December, 2018.

11

12                                           A
                                             ROBERT J. BRYAN
13
                                             United States District Judge
14

15

16

17

18

19

20

21

22

23

24

     ORDER REVOKING IN FORMA PAUPERIS
     STATUS- 2
